IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RODRIQUEZ ARNOLD,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4030

STATE OF FLORIDA,

     Appellee.
________________________/

Opinion filed December 14, 2016.

An appeal from an order of the Circuit Court for Suwannee County.
Paul S. Bryan, Judge.

Rodriquez Arnold, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.